Citation Nr: 1455365	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991, and from March 2008 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the claims file.

Following the issuance of the August 2012 statement of the case, the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA claims processing system contains the transcript from the November 2013 Travel Board hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred during his military service.






CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that he began experiencing tinnitus while serving during Desert Storm, and has experienced tinnitus since service separation.  

The Board has considered the Veteran's lay statements and acknowledges that tinnitus is a condition under case law when lay observation has been found competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  He thus meets this threshold requirement for service connection.

Although there is no documentation of tinnitus in service, the Veteran's DD Form 214 reveals that the Veteran was awarded the Combat Action Badge.  The Veteran's service personnel records revealed that he served as a Subsistence Storage Specialist and Automated Logistical, which indicates a likelihood that the Veteran was exposed to noise.  Given the circumstances of the Veteran's service, the Board has accepted his reports of in-service noise exposure.  

With regard to a nexus under 38 C.F.R. § 3.303(a), there is probative evidence of a nexus between the Veteran's tinnitus and service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The Board has considered the Veteran's lay statements and acknowledges that as a layman he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran's statements that he has suffered from tinnitus since service are found to be competent.  Moreover, based on the evidence of record, the Board finds his statements to be credible and consistent with the circumstances of his service.   

The Board observes that the April 2011 VA examiner found that the Veteran's tinnitus was not as least as likely as not related to noise exposure.  The Board affords this opinion little probative value, as the examiner did not provide a rationale in support of the opinion. 

While tinnitus was not identified in the service treatment records, this does not preclude the grant of service connection where, as here, the Veteran reported that he had experienced tinnitus and this was consistent with the circumstances of his service.  Under 38 U.S.C.A. § 1154(a), where a veteran is seeking service-connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  As the Veteran has reported an onset of tinnitus during the performance of his duties during Desert Storm, the Board finds that the presumption of credibility afforded under 38 U.S.C.A. § 1154(a) applies to his description of symptoms in service.

Given that tinnitus is a disability that lends itself to lay observation, and is in fact a disorder that is identifiable primarily through a patient's report of symptoms, the Board finds that the Veteran's statements of an onset of tinnitus during service and continuous tinnitus thereafter are sufficient to place the evidence of the claim at least in equipoise.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


